

115 HR 4048 IH: Higher Education and Employment Transparency Act
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4048IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mr. Carson of Indiana introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo require institutions of higher education to provide students with statistical employment
			 information, and for other purposes.
	
 1.Short titleThis Act may be cited as the Higher Education and Employment Transparency Act. 2.Occupational employment statistics (a)Requirements for the secretary of educationSection 132(i)(1) of the Higher Education Act of 1965 (20 U.S.C. 1015a(i)(1)) is amended—
 (1)in subparagraph (V), by adding at the end the following:  (v)Employment and earnings information required to be provided by the institution under section 485(a)(1)(R) with respect to graduates of the institution’s degree or certificate programs.; 
 (2)by amending subparagraph (W) to read as follows:  (W)A link to the Occupational Outlook Handbook section of the Bureau of Labor Statistics website, which includes regional data on starting salaries in all major occupations from the Occupational Employment Statistics program.; and
 (3)by adding at the end the following:  (AA)A link to a website that provides information, based on data from Federal or State agencies (including the Social Security Administration, the Bureau of the Census, or State agencies (designated or authorized under section 4 of the Wagner-Peyser Act (29 U.S.C. 49c)), on the employment and earnings of former students, disaggregated by institution and by completion status of such students..
				(b)Requirements for institutions of higher education
 (1)Institutional and financial assistance information for studentsSection 485(a)(1)(R) of such Act (20 U.S.C. 1092(a)(1)(R)) is amended to read as follows:  (R)the placement in employment of, and median earnings of former students of the institution, disaggregated by program of study and by completion status of such students, based on data from Federal or State agencies (including the Social Security Administration, Bureau of the Census, or State agencies (designated or authorized under section 4 of the Wagner-Peyser Act (29 U.S.C. 49c));.
 (2)Program participation agreementsSection 487(a) of such Act (20 U.S.C. 1094(a)) is amended by adding at the end the following new paragraph:
					
 (30)The institution will provide a prominent link on the institution’s website to the pages or information required by subparagraphs (V)(v), (W), and (AA) of section 132(i)(1)..
 (c)Effective dateThe amendments made by this Act shall be effective beginning on July 1, 2019. 